 

Case 2:20-cr-00222-RAJ Document 26 Filed 01/04/21 Page 1of1
Case 2:20-cr-00222-RAJ Document 4 (Court only) Filed 12/16/20 Page i of 2

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT
for the
Western District of Washington

United States of America

 

v. )
) Case No. CR20-222-1 RAJ

Jason DeSimas

)

)

Defendant
ARREST WARRANT
To: — Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Jason DeSimas >
who is accused of an offense or violation based on the following document filed with the court:
& Indictment 1 Superseding Indictment CO Information © Superseding Information 0 Complaint
(1 Probation Violation Petition O) Supervised Release Violation Petition O Violation Notice Order of the Court

This offense is briefly described as follows:

Count 1-3: Title18, U.S.C., Section 2 and 249(a)(1) - Hate Crime.
Count 4: Title 18, U.S.C., Section 1001 - False Statement.

Date: 42/16/2020 157

Issuing officer's signature

 

City and state: Seattle, Washington ; Brian A. Tsuchida, United States Magistrate Judge

Printed name and title

 

 

 

Return

 

This warrant was received on (date) JZ. A6/ é O2ZQ _, and the person was arrested on (date) (2/21 (2929
at (city and state) S| EATTLE, CAA

Date: (2/21 /Zozm -
7’ _ Avresting officer's signature

CRem MoLWWA, USA

Printed name and title

 

 
